FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 March 13, 2012
                                TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 VRLINA NOZLIC,

               Plaintiff - Appellant,

 v.                                                    No. 11-1513
                                              (D.C. No. 1:11-CV-02317-LTB)
 SAM ROMANO; JOAN VAN                                    (D. Colo.)
 DEWATER; AAHA HELPING PETS
 FUND,

               Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Vrlina Nozlic filed this suit against two employees of an emergency

veterinary clinic as well as a fund that administers grants for veterinary care. She

alleges violations of Title III of the Americans with Disabilities Act and Colorado

state law. In a thorough six-page order, the district court dismissed Ms. Nozlic’s

amended complaint pursuant to 28 U.S.C. § 1915(e), which governs proceedings


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
in forma pauperis and provides that “the court shall dismiss the case at any time

if the court determines that . . . the action . . . is frivolous.” 28 U.S.C.

§ 1915(e)(2)(B)(i).

      Ms. Nozlic appeals this decision and seeks permission to proceed in forma

pauperis on appeal. For substantially the same reasons set out by the district

court in its order, we affirm the dismissal below. See Fogle v. Pierson, 435 F.3d

1252, 1259 (10th Cir. 2006) (“We generally review a district court’s dismissal for

frivolousness under § 1915 for abuse of discretion.”). Ms. Nozlic simply fails to

allege facts supporting an arguable claim of discrimination based on any

disability. See id. We also deny Ms. Nozlic’s motion to proceed in forma

pauperis, as she fails to present a non-frivolous argument on appeal.



                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -2-